Abatement Order filed September 26, 2012




                                            In The

                       Fourteenth Court of Appeals
                                         ____________

                                  NO. 14-11-00978-CV
                                    ____________

                 GLORIA GURKA AND ERIC BROCK, Appellants

                                              V.

                               TRACY GURKA, Appellee


                        On Appeal from the 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2010-42514


                                ABATEMENT ORDER

       This appeal is from a judgment signed October 26, 2011. It appears from the
record that the judgment is not final.

       Texas Rule of Appellate Procedure 27.2 provides as follows:

       The appellate court may allow an appealed order that is not final to be
       modified so as to be made final and may allow the modified order and all
       proceedings relating to it to be included in a supplemental record.
Tex. R. App. P. 27.2. Thus, this court has discretion to permit the parties to take the steps
necessary to make the order being appealed final.

       Accordingly, we order the case abated and remanded to the trial court for a period
of thirty days to permit the parties to obtain an order severing the paternity claim from the
wrongful death suit. A supplemental clerk’s record containing the order of severance and
shall be filed with the clerk of this court on or before October 26, 2012.

       The appeal is abated, treated as a closed case, and removed from this court=s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court.      The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.


                                      PER CURIAM